DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 both recite a "bus-only" travel plan as being one of the mixed travel candidate plans of the base claims, and also selecting the transfer plan of the "bus-only" plan as a candidate mixed travel plan.  According to the Specification, "a mixed travel plan refers to a travel plan using at least two means of transportation." ¶ 0065.  Thus, it is unclear how one of the plurality of mixed travel plans could also be bus-only.  Due to this confusion the public is not properly apprised as to what would constitute infringement.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claims 9 and 18 recite "deleting the preselected transfer plan on a negative determination."  It is unclear what is being determined negatively, and therefore unclear when to delete the preselected transfer plan.  Due to this confusion the public is not properly apprised as to what would constitute infringement of the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claim 1—including: receiving a query request sent for a travel plan, the query request comprising travel information; obtaining at least one candidate mixed travel plan according to the travel information; obtaining a real-time travel cost parameter of the at least one candidate mixed travel plan, and obtaining travel cost information of the at least one candidate mixed travel plan according to the travel cost parameter; and selecting an optimum mixed travel plan from the at least one candidate mixed travel plan according to the travel cost information, and sending the optimum mixed travel plan.  Independent claims 10 and 19 recite the same limitations, and independent claim 20 recites the same abstract idea albeit even more broadly. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the travel behaviors of persons and suggesting related transactional/commercial relationships with travel service providers (i.e., fundamental economic; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities)).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a travel agent observing and evaluating travel requests and costs and forming a judgment on an optimal travel plan).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring travel plan information presented to a user based on, e.g., user request data or cost data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of a optimal travel plan, then displaying the results).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (terminal device; database; device comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory stores thereon instructions executable by the at least one processor—all recited at a high level of generality).  
Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (terminal device; database; device comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory stores thereon instructions executable by the at least one processor—see published Specification ¶¶ 0065, 136-40 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they merely further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., terminal device, database).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., terminal device, database).  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10, 12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich, et al., U.S. Pat. Pub. No.  2017/0213273 (Reference A of the attached PTO-892).
As per claim 1, Dietrich teaches a method for recommending a travel plan, comprising:
receiving a query request sent by a terminal device for a travel plan, the query request comprising travel information (¶ 0028);
obtaining at least one candidate mixed travel plan from a travel plan database according to the travel information (¶¶ 0039, 44);
obtaining a real-time travel cost parameter of the at least one candidate mixed travel plan, and obtaining travel cost information of the at least one candidate mixed travel plan according to the travel cost parameter (¶¶ 0019, 40); and
selecting an optimum mixed travel plan from the at least one candidate mixed travel plan according to the travel cost information (¶ 0040), and 
sending the optimum mixed travel plan to the terminal device (¶ 0046).
As per claim 3, Dietrich teaches claim 1 as above.  Dietrich further teaches the travel cost parameter comprises at least one of a total price, a total time consumption, a walking distance and a number of transfers (see ¶¶ 0029, 54).
As per claims 10 and 12, Dietrich teaches an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory stores thereon instructions executable by the at least one processor, and the at least one processor, when executing the instructions, is configured to: perform the steps of analogous claims 1 (¶¶ 0019-20). 
As per claim 19, Dietrich teaches a non-transitory computer readable storage medium with computer instructions stored thereon, wherein the computer instructions are used to enable a computer to carry out the method according to claim 1 (¶¶ 0019-20).
As per claim 20, Dietrich teaches a method for recommending a travel plan, comprising: receiving a query request sent by a terminal device for a travel plan, the query request comprising travel information (¶ 0028); obtaining an optimum mixed travel plan from a travel plan database according to the travel information (¶¶ 0039-40, 44), and sending the optimum mixed travel plan to the terminal device (¶ 0046).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, et al. in view of Ceret, et al., U.S. Pat. Pub. No.  2017/0053209 (Reference B of the attached PTO-892).
As per claims 2 and 11, Dietrich teaches claims 1 and 10 as above.  Dietrich further teaches the travel information comprises a destination and a travel time (¶ 0028); the obtaining at least one candidate mixed travel plan from a travel plan database according to the travel information, comprises:
obtaining at least one candidate mixed travel plan that has the same origin, destination and travel time from the travel plan database.
Dietrich does not explicitly teach the travel information comprises an origin and the travel plan has the same origin, which is taught by Ceret (¶¶ 0065, 67).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Ceret—namely, so that the user can input a specific starting point for the journey.  This can also be viewed as a substitution of the origin input of the request in Ceret for the GPS starting point information in Dietrich (¶ 0054).  Both are shown in the art of travel planning as ways for the system to acquire starting point data.  One of ordinary skill would have recognized that incorporating or substituting this elements could have been implemented through routine engineering producing predictable results. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, et al. in view of Ceret, et al. as applied to claims 2 and 11 above, further in view of Rozen, et al., U.S. Pat. Pub. No.  2019/0094030 (Reference C of the attached PTO-892).
As per claims 4 and 13, Dietrich teaches claims 2 and 11 as above.  The references do not explicitly teach obtaining a plurality of pairs of a preset origin and a preset destination; obtaining candidate mixed travel plans for different times according to each pair of the preset origin and the preset destination, and saving in the travel plan database; which is taught by Rozen (¶¶ 0045, 50, 56, 79).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Rozen—namely, for performing modeling and other advanced analysis on the O-D pairs in order to better service future travelers (see ¶ 0045).  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DeLorme, et al., U.S. Pat. No. 5,948,040 (Reference D of the attached PTO-892) relates to recommending a travel plan. 
Ogden, et al., U.S. Pat. Pub. No. 2019/0188610 (Reference E of the attached PTO-892) relates to recommending a travel plan.
Mundinger, et al., U.S. Pat. Pub. No. 2010/0228574 (Reference F of the attached PTO-892) relates to recommending a travel plan.
Iland, et al., U.S. Pat. No. 10,036,641 (Reference G of the attached PTO-892) relates to recommending a travel plan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628